DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  Applicant’s Response filed 06/01/2020.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 1 and 20 have been amended, claims 17-19 and 21-35 have been canceled, and claims 36-53 have been added.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1, 20, and 36-53 are currently pending in the application.  Claims 1, 44, and 49 are independent claims.

The objection to claims 17, 20, and 22 (see: Final Action, p. 4) has been withdrawn as necessitated by the Amendment to the Claims and the Remarks. 

The provisional rejection of representative independent claims 1, 30, and 33 on the ground of nonstatutory double patenting (see: Final Action, pp. 5-7), as being unpatentable over claims 1, 34, and 37, respectively, of copending Application No. 14/608,929 in view of Wood (U.S. Patent Application Publication No. 2007/0074258, published 03/29/2007), has been withdrawn as necessitated by the Amendment to the Claims.  The Examiner notes that the appropriateness of a double patenting rejection with the claims of related copending Application 

The rejection of claims 1 and 20-35 (see: Final Action, pp. 7-19) under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wood (U.S. Patent Application Publication No. 2007/0074258, published 03/29/2007) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 17-19 (see: Final Action, pp. 19-21) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood (U.S. Patent Application Publication No. 2007/0074258, published 03/29/2007) in view of Zigmond (U.S. Patent No. 7,614,064, published 11/03/2009) has been withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,365,213 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2020, 12/04/2020, and 02/08/2021 have been considered by the Examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  Sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
a. Amended independent claim 1, new independent claims 44 and 49, and new dependent claims 36, 39-43, 45-48, and 50-53 each add the new term “first content asset” which does not appear in the specification of the Orlowski ‘213 patent.  The Examiner believes said new term should be restated as “first video asset.”  The specification provides a proper antecedent basis for the restated term (see: Orlowski ‘213 patent: column 5, line 51-column 6, line 19: “Programs and advertisements can be labeled with the more general term of video asset…term Video Asset is the more generic term that includes any video content, ad or program”). 
b. Amended independent claim 1, new independent claims 44 and 49, and new dependent claims 37, 42, 43, 48, and 53 each add the new term “second content assets” which does not 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20, and 36-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 44, and 49, as well as dependent claims 36, 39-43, 45-48, and 50-53 each recite the new limitation “first content asset.”  The disclosure of the Orlowski ‘213 patent does not appear to describe said broad limitation in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  While the disclosure of the Orlowski ‘213 patent does appear to provide adequate support for a “first video asset” (see: Orlowski ‘213 patent: column 5, line 51-column 6, line 19: “Programs and advertisements can be labeled with the more general term of video asset…term Video Asset 
Independent claims 1, 44, and 49, as well as dependent claims 37, 42, 43, 48, and 53 each recite the new limitation “second content assets.”  The disclosure of the Orlowski ‘213 patent does not appear to describe said broad limitation in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  While the disclosure of the Orlowski ‘213 patent does appear to provide adequate support for “second video assets” (see: Orlowski ‘213 patent: column 5, line 51-column 6, line 19: “Programs and advertisements can be labeled with the more general term of video asset…term Video Asset is the more generic term that includes any video content, ad or program”), the Orlowski ‘213 patent is silent on the broader teaching of “second content assets.”  Dependent claims 20, 36, 38-41, 45-47, and 50-52 are similarly rejected at least based upon their dependency from said independent claims.

Claim Rejections - 35 USC § 251
Claims 1, 20, and 36-53 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
Independent claims 1, 44, and 49, as well as dependent claims 36, 39-43, 45-48, and 50-53 each recite new matter in the form of limitations related to a “first content asset.”  The disclosure of the Orlowski ‘213 patent does not describe said broad limitation in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of 
Independent claims 1, 44, and 49, as well as dependent claims 37, 42, 43, 48, and 53 each recite new matter in the form of limitations related to “second content assets.”  The disclosure of the Orlowski ‘213 patent does not describe said broad limitation in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Dependent claims 20, 36, 38-41, 45-47, and 50-52 are similarly rejected at least based upon their dependency from said independent claims.

Claims 1, 20, and 36-53 are rejected under 35 U.S.C. 251 as failing the original patent requirement.  The essential inquiry under the “original patent” clause of § 251 is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees.  In re Amos, 953 F.2d 257, 198 USPQ 412 (CCPA 1978).  The Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).
a.    The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.
b.    “[i]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification,” but must be “explicitly disclosed and taught” in the specification. Id. at 1361.


In summary, to satisfy the “original patent” requirement, the specification needs to explicitly disclose the invention of the reissue claims.  Mere suggestion or indication is not sufficient.

The original patented claims all at least required processing data regarding video assets.  None of new independent reissue claims 1, 44, and 49 require such a limitation.  Instead, new independent reissue claims 1, 44, and 49 at least require processing data regarding content assets (i.e., “a first content asset” and “one or more second content assets”).  Therefore, new independent reissue claims 1, 44, and 49 are broader than the original patent claims in that they no longer specifically require processing data regarding video assets.  The specification of the Orlowski ‘213 patent does not appear to provide a discussion where data regarding content assets are processed.  The specification explicitly states (see: Orlowski ‘213 patent: column 5, line 51-column 6, line 19: “Programs and advertisements can be labeled with the more general term of video asset…term Video Asset is the more generic term that includes any video content, ad or program”) that “video asset” is the broader and more generic term for different types of content.  The specification of the Orlowski ‘213 patent is wholly unclear on what is or could be encompassed by the newly claimed “content asset” that is not covered by the generic “video asset” which is overtly discussed in the disclosure.  It is important to note that most of the discussions cited above regarding the “original patent” requirement revolve around the idea that merely “suggesting” or “indicating” alternatives would be insufficient to meet said requirement, . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 20, 36-39, 42-46, 48-51, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood (U.S. Patent Application Publication No. 2007/0074258, published 03/29/2007) in view of Zigmond (U.S. Patent No. 7,614,064, published 11/03/2009).

-In regard to independent claim 1, Wood teaches a method comprising:
receiving, by a computing system, data indicating a plurality of video-viewing events, associated with a plurality of devices, during a time range (Wood: Paragraphs 6-9: “collects subscriber activity data…all subscriber activity data is captured…from multiple IPTV consumer activity data collection systems…data samples, collected, and archived periodically (e.g., hourly 
creating a data structure for the time range, the data structure comprising a plurality of entries (Wood: Paragraphs 6-9: “storing the collected subscriber usage data in a data base such as a data warehouse”; Paragraph 51-52: “subscriber activity data stored…having tags or tokens and time stamps indicating what actions the subscriber has taken and what time the action was taken”; Paragraph 54: “in real time or for a fixed period of time…viewer usage data is stored in time period slots or buckets…half-hour buckets, for 6am to 6pm, 6pm to 6am, etc.”; Paragraph 72: “data sample are taken and stored in periodic segments as frequently as real time”; Fig. 1);
populating, based on the data and for each device of the plurality of devices, an entry of the plurality of entries with a plurality of values representing video-viewing activity of the device via a service during the time range, each value of the plurality of values corresponding to an interval of a plurality of different intervals of the time range (Wood: Paragraphs 6-9: “collects subscriber activity data, such as channel changes generated by the subscriber while watching a video or TV…all subscriber activity data captured…from multiple IPTV consumer activity data collection systems…data samples, collected, and archived periodically (e.g., hourly or in real-time) for a period of years for millions of subscribers”; Paragraphs 17-20: “Video hub office (VHO) 104 in each demographic market area…Central office (CO) 118 locations in each metropolitan area…SHO distributes content to the VHOs which are spread across the United States…Subscriber activity data comprising IPTV selection”; Paragraph 54: “in real time or for a fixed period of time…viewer usage data is stored in time period slots or buckets…half-hour 
based on determining that a first content asset was provided via the service to a first subset of devices of the plurality of devices during the time range, calculating utilizing the pluralities of values corresponding to the first subset of devices (Wood: Paragraph 6: “The aggregated data, collected over a national or global basis can then be used to generate metrics…then analyzed by business rules”; Paragraph 25: “region (New York…how many people watched a particular show on a given date and time”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program…a particular channel for a programmable period of time…stored in time period slots or buckets…half-hour buckets, for 6am to 6pm, 6pm to 6am, etc.”; Paragraphs 72-73: “enables business rules to determine how many viewers watched an entire show…the number of viewers watching a show in a particular geographic region in a particular demographic segment”);
based on determining that one or more second content assets were provided via the service to a second subset of devices of the plurality of devices during the time range, and while the first content asset was provided via the service to the first subset of devices, calculating utilizing the pluralities of values corresponding to the second subset of devices (Wood: Paragraph 6: “The aggregated data, collected over a national or global basis can then be used to generate metrics…then analyzed by business rules”; Paragraph 25: “region…California…how many people watched a particular show on…another date and time”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program…a particular channel for a programmable period of time…stored in time period slots or buckets…half-hour 
determining, based on the calculated pluralities of values corresponding to the first subset of devices and the calculated pluralities of values corresponding to the second subset of devices, a video-viewing metric (Wood: Paragraph 25: “metrics can be run on the aggregate data and business rules applied to the metrics to examine consumer activity.  Consumer activity can be compared from region to region (New York and California), between time frames (how many people watched a particular show on a given date and time versus another date and time, and how separate demographic sectors…react to different programming”; Paragraphs 49-50: “applies metrics to the aggregated subscriber data…Additional metrics…can be applied to the subscriber activity data”; Paragraphs 72-73: “business rules can correlate all metrics, time stamps and demographics on per channel bases based on periodic time stamps…the number of viewers watching a show in a particular geographic region in a particular demographic segment versus the same show and demographic segment in another region”).
As noted above, while the Wood reference teaches, for example, calculating the number of set top boxes tuned to particular programs/channels for first and second subsets of devices, the Wood reference does not specifically teach how its calculating aggregates its stored pluralities of values to determine the calculated number.  In the related video viewing behavior art, the Zigmond reference teaches monitoring user viewing behavior of video segments among multiple viewers (Zigmond: column 1, lines 49-51: “monitoring viewing behavior of different video segments”; column 2, lines 27-31: “digital video stream is divided into segments”; column 4, lines 34-45: “length of segments 202 may be chosen based on desired results…any duration from 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the calculating of Wood to have been performed by aggregating the viewership via the summing functionality as taught in Zigmond, because Zigmond taught that said functionality provided the benefit of helping calculate correlations of tracked viewership in a computationally less intensive manner (Zigmond: column 5, lines 5-17).

-In regard to dependent claim 20, the modified Wood reference teaches wherein the data indicates a time, in the time range, at which a video-viewing event of the plurality of video-viewing events occurred (Wood: Paragraph 6: “Substantially all subscriber activity data is captured”; Paragraph 33: “examples of six event types will be logged along with time stamps”; Paragraph 51: “subscriber activity data stored…time stamps indicating what actions the subscriber has taken and what time the action was taken”; Paragraph 52: “subscriber activities and is tagged to identify the type of action, subscriber account and time of action”; Paragraph 54: “subscriber activity data indicated viewer usage data which is stored in time period slots or buckets”; and Paragraph 72: “fine time slices up to real time occurrences of subscriber activity over long periods of time”).

-In regard to substantially similar dependent claims 36, 45, and 50, the modified Wood reference teaches further comprising:
determining, based on the aggregated pluralities of values corresponding to the first subset of devices and for each interval of the plurality of different intervals of the time range, a quantity of devices that output, via the service, the first content asset during the interval (Wood: Paragraph 25: “metrics can be run on the aggregate data and business rules applied…Consumer activity can be compared”; Paragraphs 49-50: “applies metrics to the aggregated subscriber data in EDW database…Additional metrics…can be applied to the subscriber activity data…correlates subscriber activity data for usage of content…with demographic sectors, subscriber activities, time stamps and geographic regions”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program…a particular channel for a programmable period of time…view the viewer usage metric values in real time or for a fixed time period, such as by the half hour…stored in time period slots or buckets…For example, half-hour buckets, for 6am to 6pm, 6pm to 6am, etc.”; and Paragraph 72: “data samples are taken and stored in periodic segments…very fine temporal data slices can be taken in the analysis of the consumer activity data”).

-In regard to dependent claim 37, the modified Wood reference teaches further comprising:
determining, based on the aggregated pluralities of values corresponding to the second subset of devices and for each interval of the plurality of different intervals of the time range, a quantity of devices that output, via the service, the one or more second content assets during the 

-In regard to dependent claim 38, the modified Wood reference teaches wherein each interval of the plurality of different intervals of the time range comprises a same time duration (Wood: Paragraph 7: “millions of data samples, collected and archived periodically (e.g., hourly or in real-time) for a period of years for millions of subscribers”; Paragraph 54: “The present invention enables a user to employ metrics view the viewer usage metric values…for a fixed time period, such as by the half hour.  The subscriber activity data indicated viewer usage data which is stored in time period slots or buckets.  Time buckets can be broken up into programmable time slots, such as per half hour.  For example, half-hour buckets, for 6am to 6pm, 6pm to 6am, etc. can be based on the time zone of the user”; and Paragraph 72: “data sample are taken and stored in periodic segments”).

-In regard to substantially similar dependent claims 39, 46, and 51, the modified Wood reference teaches further comprising:
based on adding the aggregated pluralities of values corresponding to the first subset of devices, determining a total viewing count for the first content asset (Wood: Paragraph 25: “metrics can be run on the aggregated data and business rules applied to the metrics to examine consumer activity…how many people watched a particular show on given date and time”; Paragraphs 49-50: “Additional metrics…can be applied to the subscriber activity data…correlates subscriber activity data for usage of content…with subscriber activities, time stamps”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program…particular channel for a programmable period of time”; and Paragraphs 72-73: “determine activity such as how many viewers watched an entire show…perform correlations between how many people watched a particular type program”).

-In regard to substantially similar dependent claims 42, 48, and 53, the modified Wood reference teaches wherein the video-viewing metric indicates a comparison, of content viewing, between the first content asset and the one or more second content assets (Wood: Paragraph 25: “Consumer activity can be from compared region to region (New York and California), between time frames (how many people watched a particular show on a given date and time versus another date and time, and how separate demographic sectors…react to different programming”; Paragraph 50: “applies business rules to analyze the metrics…correlates subscriber activity data for usage of content…with demographic sectors, subscriber activities, time stamps, and geographic regions”; and Paragraphs 72-73: “business rules can correlate all metrics, time stamps and demographics on per channel basis…determines the number viewers 

-In regard to dependent claim 43, the modified Wood reference teaches wherein the first content asset is targeted via the service at the first subset of devices, and wherein the one or more second content assets are available via the service to devices, of the plurality of devices, other than the first subset of devices (Wood: Paragraph 6: “Substantially all subscriber activity data is captured…aggregates the IPTV consumer activity data from multiple IPTV consumer activity data collection systems”; Paragraph 10: “correlates subscriber’s usage of content…based on…demographic sector, time slot and geographic region”; Paragraphs 17-20: “Video hub office (VHO) 104 in each demographic market area…Central office (CO) 118 locations in each metropolitan area…SHO distributes content to the VHOs which are spread across the United States…Subscriber activity data comprising IPTV selection”; Paragraph 25: “IPTV data selections are collected from multiple IPTV instances…Consumer activity can be compared from region to region…between time frames”; Paragraph 76: “Business rules area also provided to determine…if the targeted demographic watches the content and advertisements”).

-In regard to substantially similar independent claims 44 and 49, Wood teaches a system (Wood: Fig. 1) comprising: 
an apparatus comprising a first computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (Wood: Fig. 1: 110, 112, 113, 114), cause the apparatus to:

create a data structure for the time range, the data structure comprising a plurality of entries (Wood: Paragraphs 6-9: “storing the collected subscriber usage data in a data base such as a data warehouse”; Paragraph 51-52: “subscriber activity data stored…having tags or tokens and time stamps indicating what actions the subscriber has taken and what time the action was taken”; Paragraph 54: “in real time or for a fixed period of time…viewer usage data is stored in time period slots or buckets…half-hour buckets, for 6am to 6pm, 6pm to 6am, etc.”; Paragraph 72: “data sample are taken and stored in periodic segments as frequently as real time”; Fig. 1);
populate, based on the data and for each device of the plurality of devices, an entry of the plurality of entries with a plurality of values representing video viewing activity of the device via a service during the time range, each value of the plurality of values corresponding to an interval of a plurality of different intervals of the time range (Wood: Paragraphs 6-9: “collects subscriber activity data, such as channel changes generated by the subscriber while watching a video or TV…all subscriber activity data 
based on determining that a first content asset was provided via the service to a first subset of devices of the plurality of devices during the time range, calculating utilizing the pluralities of values corresponding to the first subset of devices (Wood: Paragraph 6: “The aggregated data, collected over a national or global basis can then be used to generate metrics…then analyzed by business rules”; Paragraph 25: “region (New York…how many people watched a particular show on a given date and time”; Paragraph 54: “viewing usage metric measures the number of set top boxes tuned to a particular program…a particular channel for a programmable period of time…stored in time period slots or buckets…half-hour buckets, for 6am to 6pm, 6pm to 6am, etc.”; Paragraphs 72-73: “enables business rules to determine how many viewers watched an entire show…the number of viewers watching a show in a particular geographic region in a particular demographic segment”);

determine, based on the calculated pluralities of values corresponding to the first subset of devices and the calculated pluralities of values corresponding to the second subset of devices, a video-viewing metric (Wood: Paragraph 25: “metrics can be run on the aggregate data and business rules applied to the metrics to examine consumer activity.  Consumer activity can be compared from region to region (New York and California), between time frames (how many people watched a particular show on a given date and time versus another date and time, and how separate demographic sectors…react to different programming”; Paragraphs 49-50: “applies metrics to the aggregated subscriber data…Additional metrics…can be applied to the subscriber activity data”; Paragraphs 72-73: “business rules can correlate all metrics, time stamps and demographics on per 
a second computing device comprising: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to send at least a portion of the data (Wood: Fig. 1: 104, 106, 122, 124). 
As noted above, while the Wood reference teaches, for example, calculating the number of set top boxes tuned to particular programs/channels for first and second subsets of devices, the Wood reference does not specifically teach how its calculating aggregates its stored pluralities of values to determine the calculated number.  In the related video viewing behavior art, the Zigmond reference teaches monitoring user viewing behavior of video segments among multiple viewers (Zigmond: column 1, lines 49-51: “monitoring viewing behavior of different video segments”; column 2, lines 27-31: “digital video stream is divided into segments”; column 4, lines 34-45: “length of segments 202 may be chosen based on desired results…any duration from one second to three minutes”; Fig. 1).  More specifically, Zigmond teaches that to determine the total viewership of specific video segments the system aggregates tracked plays by summing stored values on a per segment basis (Zigmond: column 4, line 63-column 5, line 17: “Viewership tracking 204 is performed for each of multiple viewers…for any given segment, headend 102 notes that that given segment is being played as indicated by the ‘P’…Correlations are then calculated from this tracked viewership…viewership curve or graph 206 represents sums of the tracked plays on a per segment basis”; Fig. 2).  
.

Claims 40, 41, 47, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood (U.S. Patent Application Publication No. 2007/0074258, published 03/29/2007) in view of Zigmond (U.S. Patent No. 7,614,064, published 11/03/2009) in further view of Barsness (U.S. Patent Application Publication No. 2003/0115585, published 06/19/2003). 

-In regard to substantially similar dependent claims 40, 47, and 52, the modified Wood reference teaches, with regard to a metric related to channel changes, determining channel changing activity for a particular channel and comparing said activity to trends for channel changing to indicate whether the channel changing was average, better than or worse than average (Wood: Paragraphs 59-60: “activity can also be compared…is average, better than or worse than average”).
However, the modified Wood reference does not specifically teach or suggest determining a ratio between its total viewing count for a particular channel/program over the time range and an expected viewing count for the particular channel/program for said time range. In the related television viewership information art, Barsness teaches a method for collecting viewership data of a plurality of television viewers and processing the viewership data (Barsness: 
It would have been obvious to one of ordinary skill in the art at the time of the invention for one of the many metrics applied to the aggregated subscriber data of Wood (Wood: Paragraph 49: “Additional metrics…can be applied to the subscriber activity data”) to have included the expected viewing count and ratio functionality as taught Barsness, because Barsness taught that said functionality provided the well-known benefit of providing meaningful information in the form of comparing the current viewership with the historical average viewership of a particular program/channel (Barsness: Paragraph 6: “provide television viewers with meaningful information”; and Paragraph 67: “enable a variety of features…include viewership indicators which convey information such as whether viewership is increasing or decreasing for a particular channel”).
    
-In regard to dependent claim 41, the modified Wood reference teaches wherein the viewing usage metric could measure the number of specific set top boxes tuned to a particular 
However, the modified Wood reference does not specifically teach or suggest, based on said viewing usage metric, incrementing a partial viewing count for the particular program/channel.  In the related television viewership information art, Barsness teaches a method for collecting viewership data of a plurality of television viewers and processing the viewership data (Barsness: Paragraphs 8 and 25).  More specifically, Barsness teaches calculating a partial viewing count for a particular program/channel (Barsness: Paragraphs 44-45: “aggregate viewership table…channel entry 302 is configured to contain a numeric identifier representing a television channel…count entries 306 each represent a number of people tuned into the channel indicated in the channel entry 302 for a particular time interval”; Paragraphs 67-70: “indicates the current number of viewers tuned into the program…indicates viewers who turned into the program for a first minimum threshold period of time…represents increasing or decreasing number of viewers over time”; and Figs. 3, 4, and 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention for one of the many metrics applied to the aggregated subscriber data of Wood (Wood: Paragraph 49: “Additional metrics…can be applied to the subscriber activity data”) to have included the partial viewing count functionality as taught Barsness, because Barsness taught that said functionality provided the well-known benefit of providing meaningful information in the form of whether or not viewership of a particular channel was increasing or decreasing as well as the number of viewers who do not stay committed to said particular channel (Barsness: .

Response to Arguments
Applicant’s arguments (see: Remarks, pp. 13-14) with respect to independent claims 1, 44, and 49 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992